Citation Nr: 0406314	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, status post occult meniscal 
tear with meniscal cyst, right knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from October 1992 to September 
2000.

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO granted service connection for a right knee 
disability, for which a 10 percent evaluation was assigned 
effective from September 2000.  

REMAND

After reviewing the claims folder, the Board concludes that a 
remand is required in this case for additional due process 
and evidentiary development.  

In September 2003, the veteran submitted directly to the 
Board an excerpt from a log he was keeping to document knee 
problems and symptoms.  This evidence has not been considered 
by the RO.  Therefore, a remand is required for consideration 
of the evidence by the RO and the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.31 (2003).

The September 2003 statement provided by the veteran 
documents various problems and symptoms experienced during 
July 2003, particularly instability.  Essentially, he 
maintains that his right knee disability has become more 
severe since the last VA examination in October 2001.  In 
this case, re-examination is necessary to make a decision in 
this case because there is an indication of a possible 
increase in severity since the last examination.  See Glover 
v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 
Vet. App. 400 (1997); VAOPGCPREC 11-95.

As the case must be remanded for the foregoing reasons, 
medical records showing treatment for the veteran's service-
connected right knee disability dated since his discharge 
from service may also prove relevant to the claim and should 
be obtained.  

Accordingly, while the Board sincerely regrets the delay, the 
case must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC for the following actions:

1.  Provide the veteran appropriate 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) for his 
claim for a higher rating.  Such notice 
should 1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; 3) inform 
him about the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.

2.  Request that the veteran identify all 
VA and non-VA medical care providers who 
have examined or treated him for his 
right knee disability since his discharge 
from service.  Obtain all records of any 
treatment reported by the veteran that 
have not already been associated with the 
claims folder.

3.  After the above development has been 
completed and all records received have been 
associated with the claims file, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
orthopedic examination.  Send the claims 
folder and a copy of this remand to the 
examiner for review.  The examiner is asked 
to indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

The examiner should identify all symptoms 
attributable to the veteran's service-
connected residuals of a right knee 
disability, described as patellofemoral 
pain syndrome, status post occult 
meniscal tear with meniscal cyst.  

The examiner should report the range of 
motion measurements for the right knee in 
degrees, and should also indicate what 
would be the normal range of motion for 
the particular joint.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  

The examiner should also state whether 
there is any evidence of ankylosis; 
recurrent subluxation or lateral 
instability, and if so, to what extent; 
or frequent episodes of "locking", pain, 
and/or effusion into the joint.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA and 
subsequent interpretive authority.  If 
further action is required, undertake it 
before further adjudication of the claim. 

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained since the issuance 
of the April 2003 Statement of the Case.  
If the decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




